DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/28/2022 has been entered.
Applicant has amended claims 20 and 30-31, canceled claims 21-26 and 32, and added new claims 33-43.  Claims 20, 28-31 and 33-43 are currently pending for examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  Although applicant’s amendment to claim 20 has obviated most of the issues discussed in the rejections under 35 USC 112, such amendment has also introduced new matter and caused various 112(b) issues.  In addition, while applicant’s amendment to claim 20 has overcome the rejection under 35 USC 102, new ground(s) of rejection under 35 USC 103 is presented as set forth below.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
3.	Claims 20, 28-31 and 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In the amendment filed on 4/28/2022, applicant substantially amended claim 20 (which is directed to a method of “polynucleotide synthesis”) to recite “(b) providing a device comprising: i. a nanoreactor configured to hold liquid in a plurality of features; and ii. a heating component configured for manipulation of the liquid to allow for a plurality of reactions for polynucleotide synthesis, wherein the manipulation comprises a phase change of the liquid; and (c) synthesizing the plurality of polynucleotides at one or more of the plurality of features by controlling a temperature at the one or more plurality of features using the heating component, wherein the temperature is at least 25 degrees Celsius”.  However, such added combination of features, in the context of “polynucleotide synthesis”, lacks support in the disclosure as filed.  Since claims 28-31 and 33-43 depend from claim 20, these claims also require the same added combination of features that lacks support in the disclosure as filed.
Applicant submits that “[s]upport for the amendments to the claims can be found throughout the as-filed application and the original claims, including paragraphs [00172], [00199]-[00200], [00351], [00354], [00357], and [00427]” (see page 5 of applicant's submission filed on 4/28/2022).
The original disclosure, in particular paragraphs [00172], [00199]-[00200], [00351], [00354], [00357], and [00427], has been thoroughly reviewed, but no support for the newly added combination of features (see discussion above) could be found.
Firstly, no support for using “nanoreactor” for “polynucleotide synthesis” could be found in the disclosure as filed.  Instead, “nanoreactor” is described throughout the specification and clearly shown in Figure 1C for using in “gene assembly” which occurs after polynucleotide synthesis, whereas polynucleotide synthesis is performed on a surface using Inkjet printing approach (see Figure 1A or 1C).
Secondly, a “heating component” is described in the specification (see paragraph [00356]) for the purpose of “nucleic acid amplification or assembly” rather than polynucleotide synthesis.
Thirdly, the disclosure as filed does not indicate how “phase change of liquid” is utilized in the various steps of a method of polynucleotide synthesis.  In addition, the disclosure as filed does not indicate whether and how “a heating component” is directly used to cause “a phase change of liquid” during polynucleotide synthesis.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure. See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06.I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes: When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicants should therefore specifically point out the support for any amendments made to the disclosure.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 20, 28-31 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (1) essential element(s) specifying how the “heating component” is used in the various steps of the polynucleotide synthesis (e.g., does the “heating component” play a role in the deblocking step, coupling step, or any other step of the polynucleotide synthesis? And how?); (2) essential element(s) specifying how the “phase change” of the fluid is used in the polynucleotide synthesis (e.g., does the “phase change” play a role in deblocking step, coupling step, or other step? And how?).

6.	Claims 20, 28-31 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the one or more plurality of features” in step (c). There is insufficient antecedent basis for this limitation in the claim (i.e., note that line 4 of the claim recites “a plurality of features” rather than “one or more plurality of features”).  Claims 28-31 and 33-43, each of which depends from claim 20, are also rejected for the same reason.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 20, 28-31 and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2013/0109596 A1).
Regarding claims 20 and 42-43
Peterson et al. teach a method of polynucleotide synthesis, comprising: (a) providing preselect sequences for a plurality of polynucleotides; (b) providing a device comprising: i. a nanoreactor (e.g., a multiwell plate (see Figures 2A-2B and paragraph [0005]), wherein each of the wells has a volume of nanoliter scale (see paragraph [0009]) configured to hold liquid in a plurality of features; and ii. a heating component (e.g., electrode. See Figures 2A-2B and paragraph [0010]) configured for manipulation of the liquid to allow for a plurality of reactions for polynucleotide synthesis, wherein the manipulation comprises a phase change of the liquid (e.g., vaporization of the reagent fluid. The heat from the electrode would cause at least some degree of vaporization, i.e. phase change, of the reagent fluid.); (c) synthesizing the plurality of polynucleotides at one or more of the plurality of features by controlling a temperature at the one or more plurality of features using the heating component (e.g., electrode which generates/provides heating. See paragraph [0373]); and (d) cleaving the plurality of polynucleotides from the plurality of features (see the whole document, particularly paragraphs [0004]-[0048], [0123]-[0130], [0148], [0152] and [0172]; Figures 1-2).  Although Peterson et al. teach how to use the current associated with the electrode to adjust the heating generated (see paragraph [0373]), Peterson et al. do not specifically disclose a preferred or optimal temperature range(s) (e.g., at least 25, 45 or 65 degrees Celsius) as a result of the heating.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to vary the current associated with the electrode to adjust the heating generated by routine experimentation thus arriving at the preferred or optimal temperature range(s) as instantly claimed. The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (see MPEP 2144.05.II).
Regarding claim 28
The method according to Peterson et al., wherein the plurality of polynucleotides comprise polynucleotides 100 to 300 bases in length (see paragraph [0111]; Figures 3 and 5).
Regarding claim 29
The method according to Peterson et al., wherein the device further comprises a cooling component (see paragraphs [0240], [0284] and [0286]).
Regarding claim 30
The method according to Peterson et al., wherein the nanoreactor is substantially planar (see Figures 2A-2B).
Regarding claim 31
The method according to Peterson et al., wherein the plurality of features are circular shape (see Figures 2A-2B).
Regarding claim 33
The method according to Peterson et al., wherein the phase change comprises evaporation (e.g., vaporization of the reagent fluid. The heat from the electrode would cause at least some degree of vaporization, i.e. phase change, of the reagent fluid.) (see paragraph [0373]).
Regarding claims 34-36
The method according to Peterson et al., wherein the liquid comprises an organic solvent, wherein the organic solvent comprises acetonitrile (see paragraphs [0123] and [0152]), wherein the liquid has a density of about 0.5 g/mL to about 1.5 g/mL (e.g., acetonitrile has a density of about 0.8 g/mL).
Regarding claims 37-39
The method according to Peterson et al., wherein the temperature is adjusted at a particular step in (c), wherein the particular step comprises deblocking, wherein the deblocking is controlled at least in part on the temperature (see paragraph [0373]).
Regarding claims 40-41
The method according to Peterson et al., wherein the temperature is varied to account for a changing surface property during synthesis, wherein the temperature is varied at repeating cycles of synthesis in (c) (see paragraphs [0152] and [0373]).
Response to Arguments
11.	Applicant’s arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Rejections under 35 USC 112
Applicant submits that “the rejection is no longer relevant in view of the claim amendments.”
In response, although applicant’s amendment to claim 20 has obviated most of the issues discussed in the previous rejections under 35 USC 112, such amendment has also introduced new matter and caused various 112(b) issues as discussed in the rejections under 35 USC 112 above.
Rejection over Peterson et al. 
Applicant alleges that “the electrodes in Peterson are used for nucleotide deprotection after synthesis and cleavage of the nucleotides.”
This is not found persuasive because the electrodes used in the method of Peterson et al. are used during polynucleotide synthesis.  Specifically, the electrodes are used in the method of Peterson et al. to generate electrochemically generated acid (EGA) that is used for deblocking/deprotection (i.e., removing dimethoxytrityl (DMT) protecting group) in each of the synthesis cycles prior to the addition of another nucleotide to the growing polynucleotide chain (see paragraphs [0005], [0010], [0148], [0152] and [0172]).
Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639